RylaND, Judge.
Nothing is saved by the bill of exceptions on the record of this case, to show the motions made by the defendant in the Criminal Court. The transcript sent up to this court by the clerk, is full of motions ; some sustained, others overruled. But no where does it appear that any decision of the court, in overruling or in sustaining any motion, was excepted to, nor is there any bill of exceptions in the record. In the case of the State of Missouri v. Wall, 15 Mo. 208, it was said, that ‘£ it does not follow that every motion made in a cause becomes part of the record, because the clerk, in copying the pleadings, should insert such motions.” The action of the court, and the grounds thereof, should be made part of the record by bill of exceptions. There being no bill of exceptions in this case, the judgment of the court below is affirmed, the other judges concurring.